 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Rene Madrigal

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:15-cr-00144-DAD-BAM
12                       Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                   SENTENCING HEARING
13   vs.
14   RENE MADRIGAL,                                DATE: August 19, 2019
                                                   TIME: 10:00 a.m.
15                       Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing in the above-captioned matter now set for May
20   13, 2019, before the Honorable Dale A. Drozd, be continued until August 19, 2019 at 10:00 a.m..
21          The defense is requesting the additional time in order to allow Mr. Madrigal to complete
22   his two-year commitment at the Delancey Street Foundation in San Francisco. He entered
23   Delancey Street on June 15, 2017 and remains at the program in good standing. See Exhibit A:
24   Letter from Delancey Street. Defense counsel spoke with the program and was informed Mr.
25   Madrigal is currently in his “work out” phase of the program and is transitioning to employment
26   in the community. The government has no objection to the requested date.
27          At this time, the defense would be also request the Court refer this matter to probation for
28   preparation of a report and recommendation for sentencing and that Mr. Madrigal be allowed to
 1   complete the interview telephonically in order to minimize the disruption to his time at the

 2   program.

 3           As Mr. Madrigal has already entered a guilty plea, no exclusion of time is necessary

 4   under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

 5   (iv).

 6
 7                                                          Respectfully submitted,

 8                                                          McGREGOR SCOTT
                                                            United States Attorney
 9
10   DATED: April 24, 2019                         By:      /s/ Melanie Alsworth
                                                            MELANIE ALSWORTH
11                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
12
13                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
14
15   DATED: April 24, 2019                         By:      /s/ Charles J. Lee
                                                            CHARLES J. LEE
16                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
17                                                          RENE MADRIGAL

18
19
                                                 ORDER
20
21           The sentencing hearing in the above-entitled case shall be continued to August 19. 2019

22   at 10:00 a.m. In addition, this matter is referred to probation for preparation of a report and

23   recommendation for sentencing and supplemental telephonic interview of the defendant if

24   deemed appropriate by probation.

25
     IT IS SO ORDERED.
26
         Dated:    April 24, 2019
27
                                                         UNITED STATES DISTRICT JUDGE
28
                                                      -2-
